        Case 1:19-cv-01170-AWI-SAB Document 31 Filed 06/10/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY FRANKLIN,                               )   Case No. 1:19-cv-01170-AWI-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )   ORDER RESCHEDULING SETTLEMENT
13          v.                                       )   CONFERENCE FROM OCTOBER 8, 2020 TO
                                                         SEPTEMBER 17, 2020 AT 9:30 A.M.
14                                                   )
     HAROLD TATE, et al.,
                                                     )
15                 Defendants.                       )
                                                     )
16                                                   )

17          Plaintiff Jeffrey Franklin is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          This case is currently set for the settlement conference before the undersigned on October 8,

20   2020, at 9:30 a.m.

21          In order to accommodate the Court’s schedule, the settlement conference is rescheduled to

22   September 17, 2020, at 9:30 a.m. before the undersigned.

23          Accordingly, it is HEREBY ORDERED that:

24          1.     The settlement conference in this case is rescheduled for September 17, 2020, at 9:30

25                 a.m.;

26          2.     The parties confidential statements are due no later than September 10, 2020;
27
28

                                                         1
       Case 1:19-cv-01170-AWI-SAB Document 31 Filed 06/10/20 Page 2 of 2



1         3.    If the defense counsel wishes to “opt- out” of this settlement for the reasons stated

2               above, counsel must do so within thirty (30) days of this order by filing a “Notice of

3               Opt-Out and Request to Vacate Settlement Conference”; and

4         4.    All other provisions of the Court’s June 3, 2020 order remain in effect.

5
6
     IT IS SO ORDERED.
7
8      Dated:   June 10, 2020                             /s/ Barbara    A. McAuliffe            _
                                                   UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
